DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Applicant’s amendment and response filed on 11/22/2021 have been received and entered into the case record.
Claim 1 is amended.
Claim 3-4 and 7-11 are canceled. 
Claims 1, 2, 5, 6 and 12 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites new matter not provided for in the specification.  Claim 1 recites “identifying a population of HSCs in need of self-renewal improvement”, however the specification does not provide written description for an identification step, let alone disclose the limitations of a population of HSCs in need of self-renewal improvement.
Therefore claim 1 is rejected as new matter and additionally, the claims which depend from claim 1 are also rejected as being dependent on a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boitano et al. (2010. Science 329: 1345-1348; IDS Reference C3) in view of Purton (2007. PPAR Research Article ID 087934: 1-7) and Fanjul et al. (1996. THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 271, No. 37, Issue of September 13, pp. 22441–22446)
Regarding claims 1, 5 and 12, Boitano et al. teaches a method of culturing non-cancerous cells comprising CD34+/CD133+ HSCs in an ex vivo expansion culture with expansion media wherein the expression of CD34+/CD133+ are increased via the addition of SR1, thereby enriching the cells for CD34/CD133+ HSCs in expansion media (Figure 1; p. 1345, 3rd column).  As disclosed in the instant specification, HSC self-renewal is improved by enriching for HSCs (p. 10, line 21), therefore the cells of Boitano have improved self-renewal. As there is no definition provided by the specification to describe the limitations concerning a “population in need of self renewal” it is interpreted as a population of HSCs which are non-cancerous and comprise CD34+/CD133+ cells as recited in claim 1. Boitano aims to optimize and define ex vivo expansion parameters for HSCs wherein the HSCs are non-cancerous and comprise CD34+/CD133 utilizing SR1 (p. 1345, 1st-2nd column). Therefore, Boitano inherently identifies the population by culturing the population with SR1 in order to improve the self-renewal via enrichment for CD34+/CD133+ HSCs via an ex vivo expansion culture. 
Boitano et al. does not teach the utilization of 4-HPR in the cell culture.
Purton et al. teaches that RARy (Retinoic acid receptor gamma) is a key regulator in HSC self-renewal and that activation of the receptor enhances self-renewal (p. 4, 3rd paragraph).
Fanjul et al. teaches that fenretinide (4-HPR) is a retinoid analogue with antitumor and chemopreventive activities and is a highly selective activator of retinoid receptors and is a potent activator of RARy (Abstract).
It would have been obvious to one of ordinary skill in the art to culture the CD34/CD133+ HSC cells with SR1 for improved self-renewal as taught by Boitano et al. and additionally culture the HSCs in the presence of retinoids for the purpose of self-renewal as taught by Purton et al., more specifically 4HPR as taught by Fanjul et al. with a reasonable expectation of success. An artisan would be motivated to culture the HSCs of Boitano et al. in the presence of a retinoid as the activation of RARy is a key regulator in HSC self-renewal wherein activation enhances self-renewal (Purton et al; p. 4, 3rd paragraph). An artisan would further be motivated to utilize 4HPR as the retinoid analogue as it is highly selective and a potent activator for RARy and not other types of RARs (Fanjul et al., Abstract).
Regarding claim 2, Boitano et al. teaches that the population of HSCs are derived from cord blood (p. 1345, 3rd column).
Regarding claim 6, Boitano et al. teaches that SR1 on its own enriches HSC populations for CD133/CD34 cells (i.e. improves the self-renewal) and enhance the expansion of the HSCs (Figure 1, description; p. 1348, 2nd column).
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Response to Arguments
Applicant’s arguments filed on 11/22/2021 have been considered and the 102 rejection of Zhang previously set forth has been withdrawn in light of the amendments made. 103 rejections have been modified in order to address the arguments as well as the amendments made. 
While applicant argues that they have found new and surprising autophagy via 4HPR to improve the self renewal of HSCs, the new 103 rejection over Boitano et al. in view of Purton et al. and Fanjul et al. show that retinoids and therefore 4HPR which affect RAR gamma are known in the art to increase self-renewal in HSCs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632      
                                                                                                                                                                                     
/TAEYOON KIM/             Primary Examiner, Art Unit 1632